IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-88,130-01, 88,130-02, 88,130-03, 88,130-04


                   EX PARTE JAMES CORNELIUS SQUARE, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 1063819-A, 1063818-A, 1063817-A, 1063816-A
               IN THE 178TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

manslaughter in all four cause numbers and sentenced to twenty years’ imprisonment in each cause.

The sentences were ordered to run consecutively. The First Court of Appeals affirmed his

convictions. Square v. State, Nos. 01-07-00344-CR, 01-07-00345-CR, 01-07-00346-CR, 01-07-

00347-CR (Tex. App.—Houston [1st Dist.] Feb. 5, 2009).

       Applicant contends that his trial counsel rendered ineffective assistance by failing to inform

him that his sentences could be cumulated, by telling him that his sentences would run concurrently,
                                                                                                      2

and by telling him that he would receive probation if he pleaded guilty. He also alleges that his

appellate counsel was ineffective for failing to challenge the cumulation of sentences when the State

did not make their motion until after he pleaded guilty. Neither the State nor the trial court answered

Applicant’s specific allegations, but instead recommended this Court deny the application on the

basis of laches.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to Applicant’s claim of ineffective assistance of

counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make supplemental findings of fact

regarding whether the State is suffering actual prejudice, under the doctrine of laches, by Applicant’s

delay in bringing this habeas application. The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 21, 2018
Do not publish